REAVLEY, Circuit Judge,
concurring:
I agree with both of my colleagues that Tuneup Masters Employee Benefit Plan “does not incur any losses because of newborns with congenital defects, and the state is preempted by ERISA from requiring the Plan to include those losses.” Having decided that matter, the NALAC policy, which only reimburses the Plan for claims paid in excess of $30,000, presents us with no legal questions and the Browns with no benefits. NALAC insures no one for any claim until the Plan has paid a claim in excess of $30,000. The Texas statute does not rewrite the contract between the Plan and NALAC to provide first dollar coverage, for newborns only, and neither should this court.
I concur in the affirmance.